Hosmer, Ch. J.
Did the pauper, during her residence in Norwich, support herself and family, without being chargeable to the town? This is the first enquiry ; and it is certain, that she did not support her family, if Sarah Helping, her minor daughter, is embraced within that term. It is a conceded point that the mother was under a legal obligation to support her *387daughter ; so that in the strictest sense, while she lived with her mother, she was one of her family ; nor could this be decently controverted, in the face of the mother’s natural duty, enforced by the plain expressions of the statute. Stat. 382. tit. 88. c. 1. s. 1. ed. 1808.
It, however, has been supposed, that the daughter’s being an inhabitant of the state of Rhode-Island, makes a difference in the case. How this even bears upon it, I am incapable of conceiving, as both the natural and legal obligation of the mother to furnish the daughter a support, is undiminished, by this circumstance. The duty of maintenance remains equally, as if the latter had no other possible resource; and on this subject neither law nor reason recognize any exception.
It is distinctly stated, that Sarah Helping was chargeable in fact to Norwich ; and this, in my opinion, is the species of charge intended by the law. That this is the true construction of the statute, is clearly apparent from the power of removal founded on this fact. If chargeable, the pauper may be removed to the place of his or her last legal settlement. The word chargeable, here, means a charge in fact, without enquiry as to the possibility of obtaining remuneration ; and this is its intendment throughout the section of the law in question. But on this point it is unnecessary to expatiate. It was correctly remarked, by the plaintiffs’ counsel, that Norwich had been, not only actually, but ultimately charged. The money advanced for the support of Sarah Helping, has been reimbursed, by the State, but in part, and that without interest. In the most comprehensive sense of the expression, the pauper’s family was chargeable to Norwich ; and therefore, she was incapable of obtaining a settlement there, by commorancy.
I advise judgment for the plaintiffs.
Peters, Brainard and Bristol, Js. were of the same opinion.
Judgment to be rendered for the plaintiffs.